The opinion of the Court upon the question of his liability, was delivered at the ensuing term in Cumberland, by
Mellen C. J.
By the disclosure it appears that the bond therein set forth was given for the support of the alleged trustee’s father during his natural life; and that the articles therein mentioned were, by the terms of the bond, to be delivered, and the several sums of money therein expressed, were to be paid to the father, at certain specified *264times or periods in each year; and that at the time of the service of the writ, nothing was due to the father; all having been paid that had become due. Whether any further sum of money, or any of the enumerated articles, would ever become due, was wholly contingént; depending on the continuance of the father’s life. A contingent debt is not attachable by this process. Frothingham & al. v. Haley & al. & trustees, 3 Mass. 68; Davis v. Ham, ib. 33; Willard v. Sheaf & trustee, 4. Mass. 235; Wood v. Patridge, 11 Mass. 488. In this last case it was settled that a covenant to pay rent creates no debt or legal demand for the rent which is liable to be attached by this process, until the time stipulated for payment arrives; for the debt is contingent, and may never become due. A debt must be payable absolutely ; if it is, then it may be attached, though solven-dum in futuro; otherwise not. Trustee discharged.